OpmioN on Petition to Eeheak
The defendant has filed herein a courteous, dignified and forceful petition to rehear. We appreciate counsel’s sincere feeling of obligation to his client — this is indeed commendable.
In support of this petition to rehear counsel cites and relies upon, primarily, our case of State v. Connor, 45 Tenn. 311, and quotes extensively therefrom. It is true that such language contained in this opinion seems to support the position of the petitioner. We have read this opinion some two or three times. The opinion has been studied extensively by the writer on occasions where it has been cited in other cases heretofore. In our judgment the opinion is not controlling in the instant case because as said in the opinion:
“But in the case under consideration, the nolle prosequi, was entered without any lawful excuse whatever. ’ ’
Thus the court in the Connor case, after discussing various cases where the doctrine of autrefois acquit would apply, had applied that doctrine and relieved Connor from further prosecution because in the case he was prosecuted to the fullest extent and a nolle prosequi taken, then as the court said, there was no lawful excuse *58whatsoever for taking this nolle proseqni and prosecuting Connor again. This very statement which is quoted negatives and answers the primary argument in the present petition, which is to the effect that if a district attorney general is allowed to prosecute a man and then after he has prosecuted him take a nolle prosequi and indict him again and keep on doing so, there would be no end to such prosecution. As said the statement above answers this very question, when the court sees that such a thing has been done the court will immediately strike down the subsequent prosecution.
Under cases of this kind the question as to the necessity of sustaining the plea of autrefois acquit is generally left to the sound discretion of the trial judge. We in the original opinion herein referred to the case of Etter v. State, 185 Tenn. 218, 205 S. W. (2d) 1, and our reason for doing so was not because the facts were similar to those in the instant case but for an extended discussion on the question of former jeopardy. We in that case quoted from American Jurisprudence to the effect that the trial court might discharge a jury without working an acquittal on the defendant if the ends of justice, under the circumstances, of that particular case demanded that it do so.
In the petition herein counsel has likewise cited and quoted from, at some length, our case of Scheibler v. Steinburg, 129 Tenn. 614, 167 S. W. 866. This is a civil case and the primary question involved therein is when and what would be a determination of a criminal proceeding so that its dismissal would sound in damages. This case is not authority herein.
This Court in 1870 determined the identical question here involved. In State v. Thurston, 50 Tenn. 67, it was said:
*59“The indictment on which the defendant was formerly tried, was held by this Conrt to be' fatally defective, for the reasons stated in the opinion in Thurston v. State, 3 Cold. [Tenn.] [115] 117. In that case, the record failed to show when, where, how, or by whom the conrt was holden in which the indictment was found, and was in other respects defective, as was shown in the opinion. The plea in this case, shows that, after the judgment was reversed and the cause remanded, the indictment, together with all the proceedings against the defendant, was dismissed, and so the former conviction resulted in nothing. .A trial upon the present indictment will not, therefore,put the defendant twice in jeopardy, within the meaning of the Constitution of 1834, Article 1, Section 10, or the same article and section in the Constitution of 1870.”
Obviously this is the sound, fair and reasonable application of the rule to apply in the instant case. After the man was first tried and convicted and a motion for new trial was made by him covering certain questions as to the validity of the indictment under which he was tried the trial judge granted him a new trial and it was then that he was re-indicted and the present conviction grew out of this re-indictment. Clearly the trial judge was well within his discretion. Reason and fairness demand that the conviction be upheld.
For the reasons above expressed the petition to rehear must be overruled.